Citation Nr: 0100131	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
psychophysiological musculoskeletal reaction, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran served in active service from 
August 1948 to September 1954. 

In addition, the Board notes that, in the June 1999 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
a Central Office hearing before a member of the Board, and 
thus, such hearing was scheduled for November 6, 2000.  
However, as per a September 2000 VA form 21-4138 (Statement 
in Support of Claim), the veteran indicated that he would not 
be able to attend the scheduled hearing due to hardship, and 
thus the hearing was canceled.  As the record does not 
contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's June 1999 request 
for a Central Office hearing withdrawn.  See 38 C.F.R. § 
20.702 (2000).


REMAND

At present, the veteran claims that his service-connected 
psychophysiological musculoskeletal reaction is more severely 
disabling than reflected in the currently assigned 30 percent 
evaluation.  A preliminary review of the record discloses 
that additional action by the RO is required before the Board 
can adjudicate the veteran's claim.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the September 2000 Informal Hearing Presentation, the 
veteran's representative asserted on behalf of the veteran 
that the service-connected psychophysiological 
musculoskeletal reaction, in fact, constitutes two separate 
disabilities, these being a psychiatric disability and a back 
disability.  Thus, the psychiatric and back disabilities 
should be evaluated separately and assigned separate 
disability ratings.  

In this respect, a preliminary review of the claims file 
shows that, in a May 1958 rating decision, the veteran was 
granted service connection and was assigned a 10 percent 
evaluation for lumbosacral strain under then Diagnostic Code 
5295.  And, in a July 1963 rating decision, the veteran's 
disability evaluation was increased to 20 percent, and the 
disorder was recharacterized as chronic lumbosacral strain 
with psychophysical reaction of the musculoskeletal system.  
Additionally, in an October 1963 Board decision, the Board 
was found that the psychophysiological musculoskeletal 
reaction was the veteran's major disability, which was 
manifested by back and leg pain.  As such, the Board 
increased the veteran's evaluation to 30 percent under 
Diagnostic Code 9504, and recharacterized the veteran's 
disability to psychophysiological musculoskeletal reaction.  
However, upon a preliminary review of the evidence, the Board 
finds that the veteran's psychophysiological musculoskeletal 
reaction indeed constitutes two separate psychiatric and back 
disabilities which should be evaluated separately and 
assigned separate disability ratings. 

In this respect, the evidence includes medical evidence of 
record, a July 1998 VA psychiatric evaluation report which 
indicates the veteran did not present evidence of a 
psychosomatic illness, deferred Axis I and II diagnoses, and 
assigned the veteran a global assessment of functioning (GAF) 
score of 85, which according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, equates to absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, no more than everyday problems or concerns (e.g. an 
occasional argument with family members).  Additionally, a 
March 1999 VA psychiatric examination report notes that the 
veteran did not present evidence of any major affective, 
anxiety or psychotic disorder which would explain or 
exacerbate the veteran's chronic back and leg pain.  He was 
also found to have some Axis II personality traits, but not 
to meet the criteria for any one specific disorder.

With respect to the veteran's back symptomatology, it appears 
that, in addition to the symptomatology related to the 
original service-connected lumbosacral strain, he currently 
presents additional back symptomatology for which he is not 
service-connected.  Specifically, the June 1998 VA back 
examination report reveals the veteran presents subjective 
factors of chronic pain, paresthesias to the anterior thigh 
bilaterally, objective palpable spasm to the right of T12-L3, 
slightly weak quadriceps bilaterally at 4/5, and diminished 
sensation to sharp and dull over the lateral cutaneous nerve 
bilaterally.  It is further noted that there is a certain 
psychophysiological component to the veteran's pain, but that 
the origin of the physical pain was work-related .  Moreover, 
a March 1999 VA back examination report indicates the 
veteran's diagnoses were mechanical low back pain and 
degenerative arthritis of the lumbar spine and lumbar facet 
joints, as shown by x-ray examination.

Thus, upon a preliminary review of the medical evidence and 
in light of the veteran's contentions, the Board finds that 
inasmuch as the veteran's service-connected 
psychophysiological musculoskeletal reaction involves two 
distinct disorders, the assignment of separate disability 
ratings for the psychiatric and lumbosacral strain 
disabilities is in order.  

Moreover, the Board finds that the veteran should be afforded 
VA examinations to accurately evaluate the level of 
disability due to the service-connected lumbosacral strain 
and psychiatric disabilities, as opposed to other nonservice-
connected disorders.  The examiners should explain the 
percentage or degree of social, functional and occupational 
impairment that represents impairment due solely to the 
service-connected disabilities.  And, if the examiners are 
not able to distinguish the symptoms/degree of impairment due 
to the service-connected psychiatric disorder and lumbosacral 
strain from any other nonservice-connected disorders, the RO 
should consider the decision of Mittleider v. West, 11 Vet. 
App. 181 (1998) (prescribing that, under such circumstances, 
the reasonable doubt doctrine dictates that all psychiatric 
symptoms be attributed to the service-connected disability) 
in the adjudication of the claim. 

Following the above development, the Board should bifurcate 
the veteran's service-connected psychophysiological 
musculoskeletal reaction, into two separate disabilities, 
these disabilities being a psychiatric disability and 
lumbosacral strain.  The RO should readjudicate the issues of 
increased ratings for these disabilities, taking into 
consideration the holding in Mittleider, supra, and the new 
criteria for mental disorders as the regulation dealing with 
mental disorders has been changed, see 61 Fed. Reg. 52695-
52702 (October 8, 1996), effective November 7, 1996, 
(codified at 38 C.F.R. §§ 4.16, 4.125-4.132). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1. (a)  The RO should schedule the 
veteran for a VA examination, by the 
appropriate specialist, of his 
lumbosacral strain disability.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected lumbosacral strain disability.

(b)  It is requested that the VA examiner 
discuss and reconcile any contradictory 
evidence regarding the level of the 
veteran's functional and occupational 
impairment.  After a review of the claims 
file, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and functional 
and occupational impairment is 
attributable to the service-connected 
lumbosacral strain, as opposed to any 
nonservice-connected condition(s) 
including but not limited to degenerative 
arthritis of the low back and 
paresthesias.  If it is impossible to 
distinguish the symptomatology and/or 
functional or occupational impairment due 
to the nonservice-connected condition(s), 
the examiner should so indicate.  With 
respect to service-connected lumbosacral 
strain, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the lumbar spine due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  Furthermore, on the basis of 
both current examination findings and a 
thorough review of all records in the 
claims file, the examiner should express 
an opinion regarding the overall degree 
of impairment resulting from the 
veteran's service-connected lumbosacral 
strain, and its effect on the veteran's 
ability to work.  The examination report 
must include the rationale for all 
opinions expressed.

2. (a)  The RO should schedule the 
veteran for a VA examination, by the 
appropriate specialist, of his service-
connected psychiatric disability.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected psychiatric disability.

(b)  It is requested that the VA examiner 
discuss and reconcile any contradictory 
evidence regarding the level of the 
veteran's social, functional and 
occupational impairment.  After a review 
of the claims file, the examiner should 
render a medical opinion as to which of 
the veteran's symptomatology and social, 
functional and occupational impairment is 
attributable to the service-connected 
psychiatric disability, as opposed to any 
nonservice-connected condition(s).  If it 
is impossible to distinguish the 
symptomatology and/or social, functional 
or occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  
Furthermore, on the basis of both current 
examination findings and a thorough 
review of all records in the claims file, 
the examiner should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected psychiatric disability, 
and its effect on the veteran's ability 
to work.  The examination report must 
include the rationale for all opinions 
expressed.

3.  Thereafter, the RO must review the 
above requested development and ensure 
that it is in complete compliance with 
the directives of this Remand.  If not, 
the RO should implement corrective 
procedures.

4.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for lumbosacral strain, 
including consideration of the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

5.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for a psychiatric disability, 
including consideration of the new 
criteria for mental disorders effective 
November 1996 and the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



